16 So.3d 230 (2009)
Phillip VAN ZANT, Petitioner,
v.
FLORIDA PAROLE COMMISSION, Respondent.
No. 1D09-1192.
District Court of Appeal of Florida, First District.
August 14, 2009.
*231 Phillip Van Zant, pro se, Petitioner.
Sarah J. Rumph, Acting General Counsel, Florida Parole Commission, Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of mandamus is granted. The Circuit Court in and for Hamilton County is directed to issue a final ruling on the habeas corpus petition now pending before it in its case number 2008-CA-000252. The final order shall be filed with the clerk of the circuit court within 30 days of issuance of mandate in this cause.
HAWKES, C.J., LEWIS and THOMAS, JJ., concur.